Case 1:21-cv-01970-DLF Document 1-7 Filed 07/20/21 Page1of4

EXHIBIT G
Case 1:21-cv-01970-DLF Document 1-7 Filed 07/20/21 Page 2 of 4

7/13/2021 Gmail - Fwd: Your recent inquiry (receipt #EAC-21-050-51206)

a Sainath Bandari <sbandari@gmail.com>

Fwd: Your recent inquiry (receipt #EAC-21-050-51 206)

1 message

Srujana budde <srujana.budde@gmail.com> Wed, Jun 9, 2021 at 2:32 PM
To: sainath bandari <sbandari@gmail.com>

wonneeenne Forwarded message ---------

From: USCIS <USCIS-CaseStatus@dhs.gov>

Date: Wed, Jun 9, 2021 at 12:46 PM

Subject: Your recent inquiry (receipt #EAC-21-050-51206)
To: <srujana.budde@gmail.com>

U.S. Department of Homeland Security
VERMONT SERVICE CENTER

75 LOWER WELDEN STREET

SAINT ALBANS,VT 05479

U.S. Citizenship and Immigration Services
Wednesday, June 9, 2021

Emailed to srujana.budde@gmail.com

Dear Srujana Budde:

On 06/07/2021, you or the designated representative shown below, contacted us about your case. Some of the key
information given to us at that time was the following:

Caller indicated they are:
-- Applicant or Petitioner

Attorney Name:
-- Information not available

Case type:
-- 1765

Filing date:
-- 11/19/2020

Receipt #:
-- EAC-21-050-51206

Referral ID:

T1B1582101664VSC

Beneficiary (if you filed for someone else):
-- Information not available

Your USCIS Account Number (A-number):
-- Information not available

Type of service requested:
-- Expedite

The status of this service request is:

https://mail.google.com/mail/u/0?ik=Oc8c5af5638&view=pt&search=all&permthid=thread-f%3A1 702115238871 299696&simpl=msg-f%3A170211523887... 1/2
Case 1:21-cv-01970-DLF Document 1-7 Filed 07/20/21 Page 3 of 4

7/13/2021 Gmail - Fwd: Your recent inquiry (receipt #EAC-21-050-51206)

Your request for expeditious processing is denied.

Upon receipt of your letter requesting expeditious handling, this matter was reviewed and a determination was made that
it does not meet the criteria for special handling.

The petition or application will be processed within the normal processing time.

We hope this information is helpful to you.

Online Services

To stay current on your case, we have tools to help you at www.uscis.gov/tools and my.uscis.gov, including:

-Sign up for automatic case updates in myUSCIS: my.uscis.gov/account

-Ask our virtual assistant Emma: www.uscis.goviemma

-Check your case status: www.uscis.gov/casestatus

-Check processing times: www.uscis.gov/processingtimes

Address Changes: If you move, please visit www.uscis.gov/addresschange for information on how to update your
address. Remember to update your address for all your receipt numbers.

If you try our online tools and still need help, please call USCIS Contact Center at 800-375-5283 or 800-767-1833 (TDD
for the hearing impaired).

Thank you for your inquiry. We appreciate your continued patience.

https://mail.google.com/mail/u/0?ik=Oc8c5afS563&view=pt&search=all&permthid=thread-f%3A1 702115238871 299696&simpl=msg-f%3A 170211523887... 2/2
Case 1:21-cv-01970-DLF Document 1-7 Filed 07/20/21 Page 4 of 4

ML

LVTLOSESEELTS PEGI LVE%J-Hstu=(duise/ pz L9GE8EE LTS L PESO L VE MJ-PESIUJ=PIUJULEd ge /e=Yojessyld=maingegcgegogog=%!é O/N/[IEW/LU0" 9/5006 "1ew//:sdyy

|quasgnsun O) 49 YTD
‘SIJEWE B/NINJ Jo NO do oO} yu] ey] MO|]O4

_ - _ _ !BW2=THO ORHIPrdoWdMaNiMze
DDD PIOMPIXIDUAGIOL AODGARIGSENASH=IG DEPIOMPIXIAUAGIOL AG/UWHOY/E}[/WUOS'soLyjeNb: | AoB-jauueyoiuosiosny/:sdyy
MOSMOI JOUISJU! UNOA OUI MOJEq FY ey} e}sed pue Adod 49

ASAiNS By] OyeL

ASAIN BY} OF HUI] SIY} MO}]O4

49}UBD PeUOD SIOSN

‘nod yueuL

$3/AOB’S|DSfN 40 AOB'S]OS/ UsIA aseg|d ‘suonsonb soypyny Aue arey NOA J] ‘PasoPUOLW JOU S| XO [JeEW-3 SIy} ‘S]ou aseald,
pOeqGpsey INOA BulAlada1 0} PAEMUO} YOO] SAA “ASAINS S/U} 9}Ja{dWOS O} SaynulwW Jo ejdnoo eB ysn[ saye} 1]
‘sosodund Bururesy
pue eoueinsse Ajyljenb 1no 40) pasn aq j|IM Sesuodseal UNO, “@PIAOJd OM SOdIAISS OY} SAOIAUUI O} SNUIUCD UeD aM MOY PUe}SJapUN J9}}9q Sn djey o} jeNUasse
S| YOeGpaay NO, ‘|eMUSpyuCo pue AYejUNIOA SI Aa/uns sly} Ul UOHedIoeY “soustadxe JNOA BuipseBas Aasuns jag ino ajajdwioo 0} nod yse 0} ayI| PINOM AAA
‘JQJUID ORKUOD SI[OSN Huyjoejuos Joy NoA yueYL

woo !ewubOiuepuegs :o)

<WOs'JeMas|ieWweb@A|daiou> sAsAINS-S|DNSN :oL-A|dey

Wd 0S:Z} 18 LZ0z ‘¢ 4eW ‘U4 <WOdVaMes|ewuab@Ajdaiou> sAaAins-s|gsn

abessau |

jyoeqpsaaj AnoA sanjea SINSNn

<Woo'|!eWUBOUepueqs> LWepueg yjeules jletuic) ty

pIegpaey INOA sanjea SIDSN - ew LZO?/PL/E
